DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claims 1, 10 and 18 are rejected over the Prior Art.
	Applicant disagrees with the previous art rejection of claims 1, 10 and 18 over a published application to Mears. The Applicants allege adding alternating doped regions as in fig. 7 within the lower fin portion s of the embodiment of Fig. 6 would increase the complexity into manufacturing. Furthermore, the purpose of the superlattice in the lower fin portion of fig. 6 is to “prevent dopant creep from the bottom of the fin 105 into the upper channel portion of the fin”. Adding the alternating doped layers between the superlattice layers of fig. 7 would not be helpful for dopant blocking. Indeed, additional dopants may be undesired but also create more complexity in the manufacturing and potential dopant creep into the channel portion of the fin (see page 13 and 14 of Remarks filed on 08/03/2021). The Examiner found it persuasive because Fig. 7 shows a x-axis cross sectional view of a semiconductor device comprising: a bottom superlattice layer 125' on the Si substrate 107', an N-type Si layer 112' on the bottom superlattice layer, an intermediate superlattice layer on the N-type Si layer, a P-type Si layer 113' on the intermediate superlattice layer, and an upper superlattice layer on the P-type Si layer. Meanwhile, fig. 6 shows a y-axis cross sectional view of the same semiconductor device comprising: a superlattice material layer 125 in a vertical 

II. Withdrawn claims 14-17.
	Claims 14-17 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of a combination of allowable claims 18 and 21. Thus, claims 14-17 are now withdrawal, rejoined and fully examined for patentability under 37 CFR 1.104.

Election/Restrictions
Claims 1, 10 and 18 is allowable. Claims 14-17 and 21, are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species 1-5, as set forth in the Office action mailed on 7/17/2019, is hereby withdrawn and claims 14-17 and 21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a hyper-abrupt junction region carried by the substrate and comprising a first semiconductor layer having a first conductivity type, a first superlattice layer on the first
semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer; a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt junction region;” in 
Regarding claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a hyper-abrupt junction region carried by the substrate and comprising  a first semiconductor layer having a first conductivity type, a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer, the first and second semiconductor layers and the first and second superlattice layers being parallel to underlying portions of the substrate; a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt junction region;” in combination of all of the limitations of claim 10. Claims 11-13 include all of the limitations of claim 10.
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a hyper-abrupt junction region carried by the substrate and comprising a first semiconductor layer having a first conductivity type, -5-First Named Inventor: Serial No. 16/513,825 Filing Date: 07/17/2019a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer, the first and second semiconductor layers and the first and second superlattice layers being U- shaped; a gate dielectric layer in direct contact with the second superlattice layer of the hyper-
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a hyper-abrupt junction region carried by the substrate and comprising a first semiconductor layer having a first conductivity type, a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer; a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt junction region;” in combination of all of the limitations of claim 18. Claims 19-22 include all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818